Case 2:19-mc-00019-JES-MRM Document 2-1 Filed 12/11/19 Page 1 of 13 PagelD 69

 

EXHIBIT I

 

 

 

 
CaSasd DUimeCOOISGISSOMNRN Brewinent Bal prikeb7441/49 Page opie FREEBIE?

| CERTIFY THE FOREGOING TO BE A TRUE
AND CORRECT COPY OF THE ORIGINAL

a?
we

        

CLERK OF CQUAT c
UNITEDSTATES DISTRICT COURT or)
MIDRLEDISTRIGT GFFLORIOA UNITED STATES DISTRICT COURT *
Nba SS MIDDLE DISTRICT OF FLORIDA wail =p
DEP FORT MYERS DIVISION co
UNITED STATES OF AMERICA “Si G

v. CASE NO, 2$:19-cr-150-FtM-38NPM

18 U.S.C. § 1951(a) ©

18 U.S.C. §§ 924(c), (j), (0)
18 U.S.C. § 956(a)(1)

18 U.S.C. § 960

ALEX JARED ZWIEFELHOFER
and CRAIG AUSTIN LANG

SUPERSEDING INDICTMENT
The Grand Jury charges:

COUNT ONE
(Conspiracy to Interfere with Commerce by Robbery)

Beginning on an unknown date, but not later than in or about March
2018, and continuing through at least in or about August 2018, in the Middle
District of Florida, and elsewhere, the defendants,
ALEX JARED ZWIEFELHOFER
CRAIG AUSTIN LANG,
did knowingly, willfully, and unlawfully conspire, confederate, and agree with
each other to, in any way and degree, obstruct, delay, and affect commerce, as

that term is defined in 18 U.S.C. § 1951(b)(3), and the movement of any article

and commodity in such commerce, by robbery, as that term is defined in 18

g414
Casase Br mer QRS IESCMIN Beeument Sol Filla 3A44Ms Phage Pia dPane ad

U.S.C, § 1951(b)(1), that is, by knowingly and unlawfully taking and obtaining
personal property from the person and in the presence of another, in that the
defendants did conspire, confederate, and agree with each other to unlawfully
take and obtain personal property consisting of United States currency
belonging to S.L., Jr., in the presence of another individual and against S.L.,
Jr.’s will, by means of actual and threatened force, violence, and fear of injury,
immediate and future, to his person,

In violation of 18 U.S.C. § 1951(a).

COUNT TWO
(Interference with Commerce by Robbery)

On or about April 9, 2018, in the Middle District of Florida, and
elsewhere, the defendants,
ALEX JARED ZWIEFELHOFER
. CRAIG AUSTIN LANG,
aiding and abetting one another, did knowingly, in any way and degree,
obstruct, delay, and affect commerce, and attempt to obstruct, delay, and |
affect commerce, as that term is defined in 18 U.S.C. § 1951(b)(3), and the

movement of any article and commodity in such commerce, by robbery, as

that term is defined in 18 U.S.C. § 1951(b)(1), that is, by knowingly and
CaSase Dr merQOOs ScMRN Besument 321 riled auans? phage 4PisBERUB ee

unlawfully taking and obtaining personal property of S.L., Jr., consisting of
$3,000 in United States currency to be used by S.L., Jr. for the purchase of
firearms posted for sale on Armsilist, from his person and in the presence of
another, against S.L., Jr.’s will, by means of actual and threatened force,
violence, and fear of injury, immediate and future, to his person.

In violation of 18 U.S.C. §§ 1951(a) and 2.

COUNT THREE
(Conspiracy to Use a Firearm During and
in Relation to a Crime of Violence)

Beginning on an unknown date, but not later than in or about March
2018, and continuing through in or about August 2018, in the Middle District
of Florida, and elsewhere, the defendants,

ALEX JARED ZWIEFELHOFER
CRAIG AUSTIN LANG,

did knowingly, willfully, and unlawfully conspire, confederate, and agree with
each other to use, carry, brandish, and discharge a firearm, during and in
relation to a crime of violence for which they may be prosecuted in a court of
the United States, and to possess said firearm in furtherance of said crime of

violence, that is, Interference with Commerce by Robbery, in violation of 18

U.S.C. § 1951{a) as alleged in Count Two of this Superseding Indictment.
CaSasi: 20: fier DIESER Beeument 221 riled sHaHd9 PRaga BOLABERIA OAR

In violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 924(0).

COUNT FOUR
(Use of a Firearm During and in Relation to a Crime of Violence)

On or about April 9, 2018, in the Middle District of Florida, the
defendants,
ALEX JARED ZWIEFELHOFER
CRAIG AUSTIN LANG,
aiding and abetting one another, did knowingly use, carry, brandish, and
discharge a firearm, during and in relation to a crime of violence for which
they may be prosecuted in a court of the United States, specifically,
Interference with Commerce by Robbery, as alleged in Count Two of this
Superseding Indictment (which Count is incorporated herein by reference as if
set forth in full), and, in the course of said violation and through the use of
such firearm, did cause the death of a person, namely S.L., Jr., and D.L., by

- murder as defined in 18 U.S.C. § 1111.

In violation of 18 U.S.C. §§ 924(c)(1)(A) (iii), 924()(1), and 2.
CASES EOLDErGOESIESOMEN BRRURBA 32 FLGLSAAHS? pRQIS SPLFBE SAB? 7¢*

COUNT FIVE
(Conspiracy to Kill, Kidnap, or Maim Persons in a Foreign Country)

Beginning on an unknown date, but no later than in or about
February 2018, and continuing through at least in or about October 2018, in
the Middle District of Florida, and elsewhere within the jurisdiction of the
United States, the defendants,

ALEX JARED ZWIEFELHOFER
CRAIG AUSTIN LANG,
did unlawfully and knowingly conspire, with each other and others known
and unknown to the Grand Jury, to commit at a place outside the United
States, namely Venezuela, an act that would constitute the offense of murder,
kidnapping, and maiming a person if such act were committed within the
special maritime and territorial jurisdiction of the United States.

In furtherance of the conspiracy and to effect the objects thereof, the
defendants committed and caused to be committed, within the Middle District
of Florida and elsewhere within the jurisdiction of the United States, at least
one of the following overt acts, among others:

a. On or about February 26, 2018, the defendants

communicated with each other via an online platform about participating in
Casest 2 Mer QASIM BOCHINSht 321 Filed sedis? PRage LPLFREaIRID LP

military-like raids in Venezuela;

b. On or about March 31, 2018, the defendants communicated
with each other and others via an online platform about their plans to fight
against the Venezuelan government, including that the defendants would “kill
people”;

c. On or about April 1, 2018, the defendants discussed, via an
online platform, the firearms, ammunition, and other military equipment that
the defendants planned to bring to Venezuela for the purpose of fighting
against the Venezuelan government;.

d. On or about April 4, 2018, the defendants traveled via
Greyhound bus to Miami, Florida;

e. On or about April 7, 2018, a conspirator searched the internet
about how an individual could smuggle oneself to South America;

f. On or about April 7, 2018, the defendants visited a military

surplus store in the Miami, Florida area;

g. Onor about April 9, 2018, the defendants traveled from
Miami, Florida, to Estero, Florida, to commit an armed robbery of S.L., Jr.
and D.L., to obtain money and property to fund the defendants’ travel to

Venezuela; and
CaS RS PT MEQHLDAESCMIBKH BRCUIMEAL 321 Pia ZMAHS? Phas SP FRESgR2 7S

h. On or about April 9, 2018, the defendants committed an
armed robbery and the murder of S.L., Jr. and D.L., and stole $3,000 in
United States currency from S.L., Jr., to fund their planned travel to
Venezuela.

All in violation of 18 U.S.C. § 956(a)(1).

COUNT SIX
(Violation of the Neutrality Act)

Beginning on an unknown date, but no later than in or about February
2018, and continuing through at least in or about October 2018, in the Middle
District of Florida, and elsewhere within the United States, the defendants,
ALEX JARED ZWIEFELHOFER
CRAIG AUSTIN LANG,
did knowingly organize, begin, set on foot, provide a means for, prepare a
means for, furnish the money for, and take part in, a military expedition.and
enterprise to be carried on against the territory and dominion of any foreign
state, district, and people with whom the United States is at peace, namely
Venezuela.

In violation of 18 U.S.C. § 960.
CARR UMHS SME PRAUMEM 2! FLSPLSAAHS? wBSeS9,Ph 3B bae2 77

SPECIAL FINDINGS

The Grand Jury repeats and re-alleges the accusations of Count Four of
the Superseding Indictment. As to Count Four, alleging the murders of S.L.,
Jr. and D.L., the Grand Jury finds that the defendant, ALEX JARED
ZWIEFELHOFER:

1. was 18 years of age or older at the time of the offense charged (18
U.S.C. § 924(c)(1)(A){iii), 924(j)(1), and. 2);

2. intentionally killed the victims, S.L., Jr. and D.L. (18 U.S.C. §
3591(a)(2)(A));

3. intentionally inflicted serious bodily injury that resulted in the death
of S.L., Jr. and D.L, (18 U.S.C. § 3591(a)(2)(B));

4, intentionally participated in an act, contemplating that the life of a
person would be taken or intending that lethal force would be used in
connection with a person, other than one of the participants in the offense,
and the victims, S.L., Jr. and D.L., died as a direct result of the act (18 U.S.C.
§ 3591(a)(2)(C)); and

5. intentionally and specifically engaged in an act of violence, knowing.
that the act created a grave risk of death to a person, other than one of the

participants in the offense, such that participation in the act constituted a
Cagmsel®-1ocROBISoISRUIRMM SGU FIRS IAGIS Ragegtd.q113 Pagel 78

reckless disregard for human life, and S.L., Jr. and D.L. died as direct result of
the act (18 U.S.C. § 3591(a)(2)(D)).

The Grand Jury further finds that the defendant, ALEX JARED
ZWIEFELHOFER:

6. committed the offense in the expectation of the receipt of anything
of pecuniary value (18 U.S.C. § 3592(c)(8)); |

7. committed the offense after substantial planning and premeditation
to cause the death of a person (18 U.S.C. § 3592(c)(9)); and

8. intentionally killed and attempted to kill more than one person ina
single criminal episode (18 U.S.C. § 3592(c)(16)).

FORFEITURE

1. The allegations contained in Counts One, Two, Three, and Four
of this Superseding Indictment are incorporated by reference for the purpose of
alleging forfeiture, pursuant to provisions of 18 U.S.C. §§ 924(d), 981(a)(1)(C)

and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 1951, as alleged in

Counts One and Two, the defendants, ALEX JARED ZWIEFELHOFER
and CRAIG AUSTIN LANG, shall forfeit to the United States, pursuant to

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or
CaSBst BME LEU AESCINEMH BRGUMERL 32! Filed Sead? PRRIGdLPLIBESIBIR TE

personal, which constitutes or is derived from proceeds traceable to the
offense. The property to be forfeited includes, but is not limited to, a $3,000
forfeiture money judgment, which represents the proceeds of the offense.

3. Upon conviction of a violation of 18 U.S.C. § 924, as alleged in
Counts Three and Four, the defendants, ALEX JARED ZWIEFELHOFER
and CRAIG AUSTIN LANG, shall forfeit to the United States, pursuant to
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all firearms and ammunition
involved in or used in the offense.

4, If any of the property described above, as a result of any act or
omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;

Cc. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

subdivided without difficulty;

10°
C28R Se PIO CPOOTSOSECNEM BSR

eas AP LaGhHe

Page 12 of 13 PagelD 80
Page 11 of 12 PagelD 177

the United States shall be entitled to the forfeiture of substitute property under

the provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

By:

A E BILL,

Khe ee

‘eperson

MARIA CHAPA LOPEZ
United States Attorney

Cid Ga

\gsus M. Casas
Assistant United States Attorney
Chief, Fort Myers Division

 
 

sephihe W. Thomas
ssistant United States Attorney
Chief, Criminal Division

   

11
Case 2:19-mc-00019-JES-MRM Document 2-1 Filed 12/11/19 Page 13 of 13 PageID 81

FORM OBD.34 © S@ 2:19-cr-00150-SPC-NPM Document 32 Filed 12/04/19 Page 12 of 12 PagelD 178
December 19 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

THE UNITED STATES OF AMERICA
vs,

ALEX JARED ZWIEFELHOFER
and CRAIG AUSTIN LANG

 

INDICTMENT

Violations: 18 U.S.C. § 1951(a)
18 U.S.C, §§ 924(c), (i)
18 U.S.C. § 956(a)(1)
18 U.S.C. § 960

 

 

 

true
Wp Fs
Foreperson
Filed in open court this 4" day

of December, 2019.

 

Clerk

 

Bail $

 

GPO 363 $25
